Name: 2000/681/EC: Commission Decision of 30 October 2000 amending for the third time Decision 1999/549/EC concerning certain protective measures relating to Newcastle disease in Australia (notified under document number C(2000) 3137) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Asia and Oceania;  agricultural activity;  trade;  tariff policy
 Date Published: 2000-11-07

 Avis juridique important|32000D06812000/681/EC: Commission Decision of 30 October 2000 amending for the third time Decision 1999/549/EC concerning certain protective measures relating to Newcastle disease in Australia (notified under document number C(2000) 3137) (Text with EEA relevance) Official Journal L 281 , 07/11/2000 P. 0023 - 0023Commission Decisionof 30 October 2000amending for the third time Decision 1999/549/EC concerning certain protective measures relating to Newcastle disease in Australia(notified under document number C(2000) 3137)(Text with EEA relevance)(2000/681/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 22(6) thereof,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(2), as last amended by Directive 96/43/EC(3), and in particular Article 18(7) thereof,Whereas:(1) Due to outbreaks of Newcastle disease in the State of New South Wales in Australia the Commission adopted on 19 July 1999 Decision 1999/549/EC(4), which suspended the importation of live birds, hatching eggs, fresh meat of poultry and farmed and wild feathered game meat from the said region until 1 December 1999.(2) Due to further occurrence of Newcastle disease in the Sydney area of the State of New South Wales and awaiting the results of a serological survey, which should have given a clearer picture on the disease situation, the Commission adopted, on 30 November 1999, Decision 1999/868/EC amending Decision 1999/549/EC concerning certain protective measures relating to Newcastle disease in Australia(5), which established protective measures until 1 May 2000.(3) By Commission Decision 2000/313/EC of 18 April 2000 amending for the second time Decision 1999/549/EC concerning certain protective measures relating to Newcastle disease in Australia(6), the protection measures were extended until 1 November 2000.(4) The Newcastle disease situation and aspects of the control measures remain unclear.(5) The results of a national survey for Newcastle disease that has been carried out during the first half of the year 2000 are not yet available to assess the situation.(6) In the light of the disease situation which will be reviewed after six months it is necessary to prolong the established protective measures until 1 November 2001.(7) The protective measures shall be in place until a clear picture has been obtained of the disease situation and the Newcastle disease control measures enforced in New South Wales.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In Article 5 of Decision 1999/549/EC the date "1 November 2000" is replaced by "1 November 2001".Article 2This Decision will be reviewed within six months in the light of the disease evolution and the information made available by Australia.Article 3This Decision is addressed to the Member States.Done at Brussels, 30 October 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 31.1.1998, p. 9.(2) OJ L 268, 24.9.1991, p. 56.(3) OJ L 162, 1.7.1996, p. 1.(4) OJ L 209, 7.8.1999, p. 36.(5) OJ L 334, 28.12.1999, p. 51.(6) OJ L 104, 29.4.2000, p. 81.